Upon a view of the act of Congress of January, 1815, it appears to me that a distinct tax is laid upon the manufacture of iron *Page 439 
in its two stages of pigs and bars. The making of them we understand to be separate business. It is true that they may, and probably are, very often exercised by the same man; but that makes no difference. So may the same person have a tannery and a shoe-shop; but the act is explicit that both the leather and the shoes shall pay a tax. In all these instances it is to be recollected that it is the article, and not the manufacturer, that pays. And it would seem strange, when the owner of a furnace makes pigs, one-half of which he sells to a neighboring owner of a forge, to be made into bar-iron, and the other half is manufactured into bars at his own forge, that in the former case two dollars should be paid per ton, and in the latter only one! I understand the articles exempted from duty as being for the maker's own use to mean for his own consumption, and not made for profit.                  (610)
Let judgment be given for the plaintiff.
NOTE. — The act of Congress upon which this action was brought has been since repealed.